- Prepared by EDGARX.com Valuation Discussion for the Board of Directors of First Farmers and Merchants Corporation Columbia, Tennessee November 17, 2015 Executive Summary Sheshunoff & Co. Investment Banking was engaged by First Farmers and Merchants Corporation (the Company) to determine the fair value of the Companys common stock as of September 30, 2015 for the purpose of assisting the Board of Directors in: Determining the fair value merger consideration per share to be paid in connection with a proposed going private, SEC de-registration reorganization transaction. Fair Value information provided by General Counsel is defined in Section 48-23-101(4) of the Tennessee Code as: The fair value, with respect to a dissenters shares, means the value of the shares immediately before the effectuation 2008 of the corporate action to which the dissenter objects, including any appreciation or depreciation in anticipation of the corporate action.  Page 2 Executive Summary General Counsel also advised Sheshunoff that the Supreme Court of Tennessee has relied on the Delaware Block Method to determine fair value which requires the use of three different methods with appropriate weight given to each method based on the circumstances specific to the corporation. These methods include: 1) the earnings value method; 2) the market value method; and 3) the asset value method Definition of Fair Value pending confirmation by legal counsel. Page 3 Demographic Overview Page 4 Page 5 Market Demographics Projected Median Projected Deposit Percent of Total Population Population HH HH Income Market State Population Change Change Income Change Number of Share Franchise 2010-2016 2016-2021 2016-2021 County Branches (% ) (% ) (Actual) (% ) (% ) ($) (% ) Maury 8 Lawrence 3 Marshall 1 Hickman 2 ) Williamson 2 Dickson 1 Giles 1 ) Davidson 1 TN Totals 19 Weighted Average: Tennessee Franchise Aggregate: Entire State of Tennessee Aggregate: National Page 6 MarketUnemploymentData Unemployment Rate County Dec-11 Mar-12 Jun-12 Sep-12 Dec-12 Mar-13 Jun-13 Sep-13 Maury % Lawrence % Marshall % Hickman % Williamson % Dickson % Giles % Davidson % Deposit Weighted Average % State of Tennessee % U.S. % Unemployment Rate County Dec-13 Mar-14 Jun-14 Sep-14 Dec-14 Mar-15 Jun-15 Sep-15 Maury % Lawrence % Marshall % Hickman % Williamson % Dickson % Giles % Davidson % Deposit Weighted Average % State of Tennessee % U.S. % Page 7 Deposit Market Share Maury, TN Total Total Total Total Deposits in Market Deposits in Market Deposit Number of Market Share Market Share Growth Rank Rank Institution (ST) Branches ($000 ) (% ) ($000 ) (% ) 2014-15 1 1 First Farmers Merchants Corp. (TN) 8 % 2 2 Community First Inc. (TN) 5 % 3 3 Regions Financial Corp. (AL) 4 % 4 5 Heritage Bank & Trust (TN) 2 -1.5 % 5 4 First Horizon National Corp. (TN) 2 -43.4 % 6 7 TriStar Bancshares Inc. (TN) 1 % 7 6 U.S. Bancorp (MN) 2 -7.3 % 8 NA Simmons First National Corp. (AR) 1 0 NA NA NA Total For Institutions In Market 25 % Lawrence, TN Total Total Total Total Deposits in Market Deposits in Market Deposit Number of Market Share Market Share Growth Rank Rank Institution (ST) Branches ($000 ) (% ) ($000 ) (% ) 2014-15 1 1 First Farmers Merchants Corp. (TN) 3 % 2 2 Capital Bank Finl Corp (FL) 2 -0.4 % 3 3 SunTrust Banks Inc. (GA) 1 -0.6 % 4 4 First Horizon National Corp. (TN) 2 -4.2 % 5 5 First Volunteer Corp. (TN) 2 10.69 % 6 6 FCB Corp. (TN) 1 % 7 7 Lawrenceburg Federal Bank (TN) 1 -1.0 % 8 8 Frankewing Bancshares Inc. (TN) 1 -6.7 % Total For Institutions In Market 13 % Page 8 Deposit Market Share,cont. Marshall, TN Total Total Total Total Deposits in Market Deposits in Market Deposit Number of Market Share Market Share Growth Rank Rank Institution (ST) Branches ($000 ) (% ) ($000 ) (% ) 2014-15 1 1 First Commerce Bancorp Inc. (TN) 3 % 2 2 First Farmers Merchants Corp. (TN) 1 % 3 3 CBS Banc-Corp. (AL) 2 -2.0 % 4 4 First Pulaski National Corp. (TN) 2 % 5 5 First Horizon National Corp. (TN) 1 % 6 6 Clayton HC Inc. (TN) 1 % Total For Institutions In Market 10 % Hickman, TN Total Total Total Total Deposits in Market Deposits in Market Deposit Number of Market Share Market Share Growth Rank Rank Institution (ST) Branches ($000 ) (% ) ($000 ) (% ) 2014-15 1 1 Community First Inc. (TN) 2 % 2 2 First Farmers Merchants Corp. (TN) 2 % 3 3 Southeastern Bancorp Inc. (TN) 1 % Total For Institutions In Market 5 % Page 9 Deposit Market Share,cont. Williamson, TN Total Total Total Total Deposits in Market Deposits in Market Deposit Number of Market Share Market Share Growth Rank Rank Institution (ST) Branches ($000 ) (% ) ($000 ) (% ) 2014-15 1 1 Franklin Financial Network Inc (TN) 6 % 2 2 Regions Financial Corp. (AL) 10 % 3 3 Bank of America Corp. (NC) 5 % 4 4 Pinnacle Financial Partners (TN) 4 % 5 6 First Horizon National Corp. (TN) 10 % 6 5 Fifth Third Bancorp (OH) 8 -20.3 % 7 7 SunTrust Banks Inc. (GA) 7 % 8 8 Commerce Union Bancshares Inc. (TN) 3 % 9 9 U.S. Bancorp (MN) 10 % 10 10 BancorpSouth Inc. (MS) 2 % 21 20 First Farmers Merchants Corp. (TN) 2 -1.9 % Total For Institutions In Market % Dickson, TN Total Total Total Total Deposits in Market Deposits in Market Deposit Number of Market Share Market Share Growth Rank Rank Institution (ST) Branches ($000 ) (% ) ($000 ) (% ) 2014-15 1 1 Southeastern Bancorp Inc. (TN) 7 % 2 2 Dickson Financial Corp. (TN) 4 22.93 % 3 3 TriStar Bancshares Inc. (TN) 4 % 4 6 Pinnacle Financial Partners (TN) 1 % 5 4 U.S. Bancorp (MN) 1 % 6 5 Traditions First Bank (TN) 1 % 7 7 First South Bancorp Inc. (TN) 1 -1.3 % 8 8 Regions Financial Corp. (AL) 1 % 9 9 First Farmers Merchants Corp. (TN) 1 % Total For Institutions In Market 21 % Page 10 Deposit Market Share,cont. Giles, TN Total Total Total Total Deposits in Market Deposits in Market Deposit Number of Market Share Market Share Growth Rank Rank Institution (ST) Branches ($000 ) (% ) ($000 ) (% ) 2014-15 1 1 First Pulaski National Corp. (TN) 5 % 2 2 Frankewing Bancshares Inc. (TN) 2 % 3 3 SunTrust Banks Inc. (GA) 1 % 4 4 Commerce Bancshares Inc. (TN) 1 % 5 5 CBS Banc-Corp. (AL) 2 % 6 6 First Farmers Merchants Corp. (TN) 1 -9.8 % Total For Institutions In Market 12 % Davidson, TN Total Total Total Total Deposits in Market Deposits in Market Deposit Number of Market Share Market Share Growth Rank Rank Institution (ST) Branches ($000 ) (% ) ($000 ) (% ) 2014-15 1 1 Bank of America Corp. (NC) 18 % 2 3 SunTrust Banks Inc. (GA) 29 % 3 2 Regions Financial Corp. (AL) 33 % 4 4 Pinnacle Financial Partners (TN) 9 % 5 5 First Horizon National Corp. (TN) 18 -5.1 % 6 6 Wells Fargo & Co. (CA) 8 -4.4 % 7 7 U.S. Bancorp (MN) 23 3.37 -0.3 % 8 8 Fifth Third Bancorp (OH) 18 % 9 9 Avenue Financial Holdings Inc. (TN) 5 % 10 10 CapStar Bank (TN) 2 % 31 NA First Farmers Merchants Corp. (TN) 1 NA NA NA Total For Institutions In Market % Page11 Performance Overview Page12 Company Financial Summary BalanceSheet Changes 2013-2014 CAGR Dollar Percent 2010-2014 Interest Bearing Deposits $ ($ ) -59.9 % % Fed Funds Sold ) -82.7 % -43.8 % Securities % % Loans & Leases % % TOTAL EARNING ASSETS $ % % Allowance for Loan Losses ($ ) ($ ) ($ ) ($ ) ($ ) $ -7.7 % NA Cash & Equivalents ) -9.2 % % Fixed Assets % % Other Real Estate Owned (OREO) 5 ) -99.7 % -84.2 % Goodwill 0 % % Mortgage Servicing Rights 0 0 0 0 0 0 % NA Other Intangible Assets 19 0 0 0 0 0 % NA Other Assets ) -9.8 % -1.6 % TOTAL ASSETS $ % % Demand Deposits $ % % NOW & Interest Bearing Deposits % % Money Market & Other Savings % % Certificate of Deposits < $100M ) -9.5 % -7.0 % Certificate of Deposits > $100M ) -1.2 % % TOTAL DEPOSITS $ % % Fed Funds & Repos $ % % Short Term Borrowings 0 0 0 % NA Long Term Borrowings 0 0 0 0 % NA Other Liabilities % % TOTAL LIABILITIES $ 6.9% % Trust Preferred 0 0 0 0 0 $ 0 % NA Minority Interest 95 95 95 95 95 0 % % Preferred Stock 0 0 0 0 0 0 % NA Other Comprehensive Income ($ ) $ $ ($ ) ($ ) $ -76.4 % NA Common Equity % % TOTAL COMMON EQUITY $ % % TOTAL EQUITY $ % % TOTAL LIABS & EQUITY $ % % Page13 Company Financial Summary Common SizedBalance Sheet Average Interest Bearing Deposits % Fed Funds Sold % Securities % Loans & Leases % TOTAL EARNINGASSETS % Allowance for Loan Losses -1.0 % -0.9 % -0.8 % -0.8 % -0.7 % -0.8 % Cash & Equivalents % Fixed Assets % Other Real Estate Owned (OREO) % Goodwill % Mortgage Servicing Rights % Other Intangible Assets % Other Assets % TOTAL ASSETS % Demand Deposits % NOW & Interest Bearing Deposits % Money Market & Other Sav. Accts % Certificate of Deposits < $100M % Certificate of Deposits > $100M % TOTAL DEPOSITS % Fed Funds & Repos % Short Term Borrowings % Long Term Borrowings % Other Liabilities % TOTAL LIABILITIES % Trust Preferred % Minority Interest % Preferred Stock % Other Comprehensive Income -0.1 % % % -0.8 % -0.2 % -0.1 % Common Equity % TOTAL COMMON EQUITY % TOTAL EQUITY % TOTAL LIABS & EQUITY % Page14 Company Financial Summary  Interim BalanceSheet CAGR Regulatory Reports Difference 2010 - 2014 9/30/15 Dollar Percent Interest Bearing Deposits % $ $ ($ ) -11.2 % Fed Funds Sold -43.8 % 0 ) -100.0 % Securities % ) -3.2 % Loans & Leases % % TOTAL EARNING ASSETS % $ $ $ % Allowance for Loan Losses NA ($ ) ($ ) ($ ) % Cash & Equivalents % % Fixed Assets % ) -0.1 % Other Real Estate Owned (OREO) -84.2 % 5 90 85 % Goodwill % 0 % Mortgage Servicing Rights NA 0 0 0 NA Other Intangible Assets NA 0 0 0 NA Other Assets -1.6 % ) -2.8 % TOTAL ASSETS % $ $ $ % Demand Deposits % $ $ $ % NOW & Interest Bearing Deposits % ) -18.7 % Money Market & Other Savings % % Certificate of Deposits < $100M -7.0 % ) -2.5 % Certificate of Deposits > $100M % ) -4.2 % TOTAL DEPOSITS % $ $ $ % Fed Funds & Repos % $ $ $ % Short Term Borrowings NA 0 0 0 NA Long Term Borrowings NA 0 0 0 NA Other Liabilities % ) -2.5 % TOTAL LIABILITIES % $ $ $ % Trust Preferred NA 0 0 0 NA Minority Interest % 95 95 0 % Preferred Stock NA 0 0 0 NA Other Comprehensive Income NA ($ ) $ $ -111.2 % Common Equity % % TOTAL COMMON EQUITY % $ $ $ % TOTAL EQUITY % $ $ $ % TOTAL LIABS & EQUITY % $ $ $ % Page15 Company Financial Summary  Interim CommonSizedBalanceSheet Average Regulatory Reports 2010 - 2014 9/30/15 Interest Bearing Deposits % % % Fed Funds Sold % % % Securities % % % Loans & Leases % % % TOTAL EARNING ASSETS % % % Allowance for Loan Losses -0.8 % -0.7 % -0.7 % Cash & Equivalents % % % Fixed Assets % % % Other Real Estate Owned (OREO) % % % Goodwill % % % Mortgage Servicing Rights % % % Other Intangible Assets % % % Other Assets % % % TOTAL ASSETS % % % Demand Deposits % % % NOW & Interest Bearing Deposits % % % Money Market & Other Sav. Accts % % % Certificate of Deposits < $100M % % % Certificate of Deposits > $100M % % % TOTAL DEPOSITS % % % Fed Funds & Repos % % % Short Term Borrowings % % % Long Term Borrowings % % % Other Liabilities % % % TOTAL LIABILITIES % % % Trust Preferred % % % Minority Interest % % % Preferred Stock % % % Other Comprehensive Income -0.1 % -0.2 % % Common Equity % % % TOTAL COMMON EQUITY % % % TOTAL EQUITY % % % TOTAL LIABS & EQUITY % % % Page16 Company Financial Summary Income Statement Changes 2013-2014 CAGR Dollar Percent 2010-2014 Interest Income - Tax Equivalent $ ($ ) -2.0 % -2.2 % Interest Expense ) -17.3 % -23.4 % NET INTEREST INCOME $ ($ ) -0.8 % % Provision for Loan Losses $ 0 $ 0 $ 0 % NA Service Charges $ ($ 90 ) -2.9 % -13.5 % Fiduciary Fees % % Insurance Commissions and Fees 84 97 13 % -15.1 % Net Gain on Sale of OREO/Other Assets ) -259.8 % NA Net Servicing Fees 0 0 0 0 0 0 % NA Net Gain on Sale of Loans/Leases ) -30.6 % -11.2 % Other Fee Income 0 36 49 % NA Other Non-Interest Income ) -1.5 % % NON-INTEREST INCOME $ % % Securities Gains (Losses) $ ($ ) -21.5 % -20.3 % Salaries & Benefits $ ($ ) -4.2 % % Fixed Assets ) -1.3 % % Other Expense ) -1.2 % -3.9 % NON-INTEREST EXPENSE $ ($ ) -2.9 % % PRE-TAX INCOME $ % % Income Taxes $ % % Tax-Exempt Adjustment ) -12.1 % -10.0 % INCOME BEFORE EXTRAS $ % % Net Income:Noncontrolling Interests 16 16 16 16 16 0 % % Extraordinary Items 0 0 0 0 0 0 % NA NET INCOME $ % % Preferred Dividends $ 0 $ 0 $ 0 $ 0 $ 0 Common Dividends $ Page17 Company Financial Summary CommonSizedIncomeStatement Average Interest Income - Tax Equivalent % Interest Expense % NET INTEREST INCOME % Provision for Loan Losses % Service Charges % Fiduciary Fees % Insurance Commissions and Fees % Net Gain on Sale of OREO/Other Assets -0.26 % -0.10 % -0.14 % -0.03 % % -0.10 % Net Servicing Fees % Net Gain on Sale of Loans/Leases % Other Fee Income % Other Non-Interest Income % NON-INTEREST INCOME % Security Gains (Losses) % Salaries & Benefits % Fixed Assets % Other Expense % NON-INTEREST EXPENSE % PRE-TAX INCOME % Income Taxes % Tax-Exempt Adjustment % INCOME BEFORE EXTRAS % Net Income:Noncontrolling Interests % Extraordinary Items % NET INCOME % Average Total Assets $ Page18 Company Financial Summary Interim Income Statement Regulatory Reports CAGR YTD Last 2010 - 2014 9/30/15 Annual'ed 12 months Interest Income - Tax Equivalent -2.2 % $ Interest Expense -23.4 % NET INTEREST INCOME % $ Provision for Loan Losses NA $ 0 $ 0 $ 0 $ 0 Service Charges -13.5 % $ Fiduciary Fees % Insurance Commissions and Fees -15.1 % 97 40 53 61 Net Gain on Sale of OREO/Other Assets NA 17 23 62 Net Servicing Fees NA 0 0 0 0 Net Gain on Sale of Loans/Leases -11.2 % Other Fee Income NA Other Non-Interest Income % NON-INTEREST INCOME % $ Securities Gains (Losses) -20.3 % $ Salaries & Benefits % $ Fixed Assets % Other Expense -3.9 % NON-INTEREST EXPENSE % $ PRE-TAX INCOME % $ Income Taxes % $ Tax-Exempt Adjustment -10.0 % INCOME BEFORE EXTRAS % $ Net Income:Noncontrolling Interests % 16 8 11 16 NET INCOME % $ Preferred Dividends $ 0 $ 0 $ 0 $ 0 Common Dividends $ Page19 Company Financial Summary Interim Common Sized Income Statement Regulatory Reports Average Last 2010 - 2014 Annual'ed 12 months Interest Income % Interest Expense % NET INTEREST INCOME % Provision for Loan Losses % Service Charges % Fiduciary Fees % Insurance Commissions and Fees % Net Gain on Sale of OREO/Other Assets -0.10 % Net Servicing Fees % Net Gain on Sale of Loans/Leases % Other Fee Income % Other Non-Interest Income % NON-INTEREST INCOME % Security Gains (Losses) % Salaries & Benefits % Fixed Assets % Other Expense % NON-INTEREST EXPENSE % PRE-TAX INCOME % 1.35 % % % Income Taxes % Tax-Exempt Adjustment % INCOME BEFORE EXTRAS % Net Income:Noncontrolling Interests % NET INCOME % Average Total Assets $ $ $ Page 20 Company Financial Summary LoanPortfolio Changes 2013-2014 CAGR Dollar Percent 2010-14 Construction & Development $ % % Commercial Real Estate ) -7.2 % % Commercial & Industrial % % Farmland % % Agricultural % % Residential Real Estate % % Consumer ) -3.0 % -2.3 % Other Balances % % TOTAL LOANS $ % % (% of Total Loans) Average Construction & Development % Commercial Real Estate % Commercial & Industrial % Farmland % Agricultural % Residential Real Estate % Consumer % Other Balances % TOTAL LOANS % Concentrations in Commercial RE Lending Total Construction & Development $ Total Risk-Based Capital $ % of Total Risk-Based Capital % Const. & Develop and Comm Real Estate $ % of Total Risk-Based Capital % Page 21 Company Financial Summary  Interim LoanPortfolio CAGR Regulatory Reports 2010 - 2014 9/30/15 Construction & Development % $ $ Commercial Real Estate % Commercial & Industrial % Farmland % Agricultural % Residential Real Estate % Consumer -2.3 % Other Balances % TOTAL LOANS % $ $ (% of Total Loans) Average 2010 - 2014 9/30/15 Construction & Development % % % Commercial Real Estate % % % Commercial & Industrial % % % Farmland % % % Agricultural % % % Residential Real Estate % % % Consumer % % % Other Balances % % % TOTAL LOANS % % % Concentrations in Commercial RE Lending 9/30/15 Total Construction & Development $ $ Total Risk-Based Capital $ $ % of Total Risk-Based Capital % % Const. & Develop and Comm Real Estate $ $ % of Total Risk-Based Capital % % Page 22 Company Financial Summary CreditQuality Changes 2013-2014 Asset Quality Dollar Percent Loans 90+ Past Due $ 0 $ 0 $ 28 $ 0 $ 97 $ 97 NA Non-Accrual Loans ($ 16 ) -0.3 % NON-PERFORMINGLOANS $ 81 % Other Real Estate Owned (OREO) $ 5 ($ ) -99.7 % Other Assets 90+ Past Due 0 0 0 0 0 $ 0 NA Other Non-Accrual Assets 0 0 0 0 0 $ 0 NA NON-PERFORMINGASSETS $ ($ ) -19.8 % Asset Quality Ratios Averages Loans 90+ Past Due, % of Loans % Non-Accrual Loans, % of Loans % NPL's, % OF TOTAL LOANS % NPAs, % of Loans and OREO % NPAs, % of Assets % Texas Ratio (1) % Loan Loss Allowance Period-end $ % of Non-Performing Assets % of Non-Performing Loans % of Loans % Net Charge-Offs Total Charge-Offs $ Total Recoveries 84 $ NET CHARGE-OFFS $ Net Charge-Offs / Average Loans % (1) Texas Ratio defined as (Total NPAs)/(Tangible Equity Plus the Loan Loss Reserve) Page 23 Company Financial Summary  Interim CreditQuality Regulatory Reports Asset Quality 9/30/15 Loans 90+ Past Due $ 97 $ Non-Accrual Loans NON-PERFORMING LOANS $ $ Other Real Estate Owned (OREO) $ 5 $ 90 Other Assets 90+ Past Due 0 0 Other Non-Accrual Assets 0 0 NON-PERFORMING ASSETS $ $ Average Asset Quality Ratios 2010 - 2014 Loans 90+ Past Due, % of Loans % % % Non-Accrual Loans, % of Loans % % % NPL's, % OF TOTAL LOANS % % % NPAs, % of Loans and OREO % % % NPAs, % of Assets % % % Texas Ratio (1) % % % Loan Loss Allowance Period-end $ $ $ % of Non-Performing Assets % of Non-Performing Loans % of Loans % % % Average YTD Net Charge-Offs 2010 - 2014 9/30/15 Total Charge-Offs $ $ $ 47 Total Recoveries NET CHARGE-OFFS $ $ ($ ) Net Charge-Offs / Average Loans % % -0.09 % (1) Texas Ratio defined as (Total NPAs)/(Tangible Equity Plus the Loan Loss Reserve) Page 24 Company Financial Summary FinancialRatios Balance Sheet Averages Full-Time Equivalent Employee Assets / FTE $ Total Equity / Assets % Common Equity / Assets % Tangible Common Equity / Tang. Assets % Tier 1 Capital Ratio % Total Risk Based Capital Ratio % *Includes Mortgage Servicing Rights Loans / Deposits % Liquidity Ratio % Jumbo CDs / Total Deposits % Borrowings / Total Assets % NPAs, % of Loans and OREO % NPAs, % of Assets % Income Statement Yield on Earning Assets % Cost of Interest Bearing Liabilities % YIELD / COST SPREAD % Net Interest Margin (Tax Equivalent) % Efficiency Ratio % Effective Tax Rate % ROAA % ROACE % ROAE % Dividend Payout Ratio % Page 25 Company Financial Summary  Interim FinancialRatios Regulatory Reports Average LTM Balance Sheet 2010 - 2014 9/30/15 Full-Time Equivalent Employee Assets / FTE $ $ $ Total Equity / Assets % % % Common Equity / Assets % % % Tangible Common Equity / Tang. Assets % % % Tier 1 Capital Ratio % % % Total Risk Based Capital Ratio % % % *Includes Mortgage Servicing Rights Loans / Deposits % % % Liquidity Ratio % % % Jumbo CDs / Total Deposits % % % Borrowings / Total Assets % % % NPAs, % of Loans and OREO % % % NPAs, % of Assets % % % Income Statement Yield on Earning Assets % % % Cost of Interest Bearing Liabilities % % % YIELD / COST SPREAD % % % Net Interest Margin (Tax Equivalent) % % % Efficiency Ratio % % % Effective Tax Rate % % % ROAA % % % ROACE % % % ROAE % % % Dividend Payout Ratio % % % Page 26 Company Valuation GoingConcern Page 27 LevelsofValue Fair Value: pro rata going concern value Page 28 Company GoingConcern FairValue:Assumptions Income Approach: Long Term Growth Rate of 5% (after year five) into perpetuity. The Companys markets are expected to realize deposit weighted average population growth of 5.2% between 2016 and 2021. Additionally, the Congressional Budget Office projects an average nominal GDP estimates for 2020 through 2025 of 4.2%. The Company has posted a five-year compound annual growth rate on assets of 5.6% between 2010 and 2014 and posted 5.1% growth year- to date through September 30, 2015. Discount Rate of 12.75% - The projections provided by management indicate the Companys ROAA will range from 0.89% in Year 1 to 0.94% in Year 5. Between 2010 and 2014, the Company averaged a 0.83% ROAA and 0.90% as of 9/30/15 on an LTM basis. ROAA is affected by asset quality that improved significantly resulting in zero provisions for loan losses since 2013. Sheshunoff applied a 12.75% discount rate which accounts for the risk associated with the Company achieving these projections. Page 29 Company GoingConcern FairValue:Assumptions Discount Rate Calculation - September 30, 2015 Risk-free rate (20yr Treasury Constant) % Equity Risk Premium (Duff & Phelps) * Beta 1 (7% * 0.769) % Size Premium (Duff & Phelps) % Company Specific Risk Premium % CALCULATED ROR % SELECTED ROR % 1 Beta calculated as Median of banks between $1B and $2B in assets from 2012 through 2014 Page 30 Company GoingConcern FairValue: IncomeApproach Base Projected Assets, Net Income, Dividends 9/30/15 Year 1 Year 2 Year 3 Year 4 Year 5 Asset Growth % Target Total Assets $ Average Assets $ Return on Assets (ROAA) % NET INCOME $ Preferred Dividends $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 AVAILABLE TO COMMON $ Retained Earnings $ AVAILABLE FOR COMMON DIVIDENDS $ Base Projected Changes in Equity 9/30/15 Year 1 Year 2 Year 3 Year 4 Year 5 Beginning Common Equity $ Net Income, Available to Common Common Stock Issued 0 0 0 0 0 Treasury Purchases ) Dividends Paid to Common ) ENDING COMMON EQUITY $ Goodwill ($ ) ($ ) ($ ) ($ ) ($ ) ($ ) Other Intangibles 0 0 0 0 0 0 TANGIBLE COMMON EQUITY $ Ratios Common Payout Ratio NA % Tangible Common/Tangible Assets % Page 31 Company GoingConcern FairValue: IncomeApproach Terminal Year 1 Year 2 Year 3 Year 4 Year 5 Value Optimum Dividends $ Discount Factors @ 12.25% ANNUAL PRESENT VALUE $ TOTAL PRESENT VALUE $ Page 32 Company GoingConcern FairValue:Assumptions Market Approach: Regional Guideline Companies Sheshunoff reviewed regional publicly traded banks on either the NYSE, NYSE-AMEX, or NASDAQ exchange; Headquartered in Tennessee, Kentucky, Alabama, or Mississippi; and with Total assets less than $5 billion. Sheshunoff focused on Publicly Traded companies that had performance similar to the Company with: Tangible Equity to Assets Between 8.25% and 10% NPAs/Assets less than 0.40% Core ROAA between 0.80% and 0.95% Page 33 Company GoingConcern FairValue: MarketApproach Pricing Multiples Four-Year Growth Rates Number Stock Change Core of Price as of Since Tangible 8% Tg. LTM Core Company City ST Branches Ticker 9/30/15 2014Q4 Book Book Book EPS Assets Deposits Asset Loan Deposit Income Athens Bancshares Corporation Athens TN 7 AFCB % Auburn National Bancorp. Auburn AL 10 AUBN % Avenue Financial Holdings Inc. Nashville TN 6 AVNU NA % % % NM % NM Citizens First Corp. Bowling Green KY 8 CZFC % Citizens Holding Co. Philadelphia MS 23 CIZN % -1.9 % % % Commerce Union Bancshares Inc. Brentwood TN 7 CUBN % Community Trust Bancorp Inc. Pikeville KY 81 CTBI -3.0 % Farmers Capital Bank Corp. Frankfort KY 34 FFKT % % % -2.0 % -6.0 % -1.3 % % First Bancshares Inc. Hattiesburg MS 28 FBMS % Franklin Financial Network Inc Franklin TN 11 FSB % HopFed Bancorp Inc. Hopkinsville KY 18 HFBC -6.1 % % % -3.6 % -2.7 % -3.0 % % National Commerce Corp. Birmingham AL 19 NCOM NA % % NM NM NM NM Peoples Financial Corp. Biloxi MS 19 PFBX -22.1 % NM % % -4.0 % -3.0 % % NM Porter Bancorp Inc. Louisville KY 17 PBIB % NM % % -12.3 % -16.5 % -10.9 % NM Republic Bancorp Inc. Louisville KY 40 RBCAA -0.7 % -2.8 % -18.4 % ServisFirst Bancshares Inc. Birmingham AL 18 SFBS % Stock Yards Bancorp Inc. Louisville KY 37 SYBT % United Security Bancshares Thomasville AL 21 USBI -8.0 % % % -2.0 % -10.2 % -1.0 % NM Note: Regional defined as headquartered in Tennessee, Kentucky, Alabama, or Mississippi Maximum % Minimum -22.1 % % % -12.3 % -16.5 % -10.9 % -18.4 % Average % Median % First Farmers And Merchants Corporation 19 FFMH -4.9 % Page 34 Company GoingConcern FairValue: MarketApproach Balance Sheet Ratios Profitability Ratios Core Core Total Common T. Com Total Risk Return Return Net Assets Equity/ Equity/ Based Loans/ Jumbos/ Borrs/ on Avg Avg Com Efficiency Interest Company ($000's) Assets T. Assets Capital Deposits Deposits Assets Assets Equity Ratio Margin Athens Bancshares Corporation % Auburn National Bancorp. % Avenue Financial Holdings Inc. % Citizens First Corp. % Citizens Holding Co. % Commerce Union Bancshares Inc. % Community Trust Bancorp Inc. % Farmers Capital Bank Corp. % First Bancshares Inc. % Franklin Financial Network Inc % HopFed Bancorp Inc. % National Commerce Corp. % Peoples Financial Corp. % -1.96 % -14.32 % % % Porter Bancorp Inc. % -0.80 % -34.20 % % % Republic Bancorp Inc. % ServisFirst Bancshares Inc. % Stock Yards Bancorp Inc. % United Security Bancshares % Maximum % Minimum % -1.96 % -34.20 % % % Average % Median % First Farmers And Merchants Corporation % Page 35 Company GoingConcern FairValue: MarketApproach Loan Composition (% of Total Loans) Asset Quality Constr & Commercial Commercial Farm Agricultural Residential Consumer Other NPAs / NPLs/ LLR/ LLR/ Company Development Real Estate & Industrial Loans Loans Real Estate Loans Loans Assets Loans NPLs Loans Athens Bancshares Corporation % Auburn National Bancorp. % Avenue Financial Holdings Inc. % Citizens First Corp. % Citizens Holding Co. % 45 % % Commerce Union Bancshares Inc. % Community Trust Bancorp Inc. % Farmers Capital Bank Corp. % First Bancshares Inc. % 85 % % Franklin Financial Network Inc % HopFed Bancorp Inc. % 63 % % National Commerce Corp. % Peoples Financial Corp. % 45 % % Porter Bancorp Inc. % 84 % % Republic Bancorp Inc. % ServisFirst Bancshares Inc. % Stock Yards Bancorp Inc. % United Security Bancshares % Maximum % Minimum % 45 % % Average % Median % First Farmers And Merchants Corporation % Page 36 Company GoingConcern FairValue:Assumptions Tg. Equity/ NPAs/ Core Tg. Assets Assets ROAA Financial Criteria 8.25%- 10% <0.40% 0.80% - 0.95% Pricing Multiple of Tg. Book 8% Tg. Book LTM Earnings More than one similar financial criteria Average Median Headquarted in Tennessee with similar financial criteria Average Median Selected Multiple Page 37 Company GoingConcern FairValue: Summary SUMMARY FINANCIALS AS OF SEPTEMBER 30, 2015 (Thousands) Total Assets $ Tangible Assets $ Common Equity $ Tangible Common Equity $ 8.0% Tangible Common Equity $ LTM Core Net Income as of September 30, 2015 $ Year 1 Projected Net Income $ VALUATION APPROACHES Income Approach Discounted Cash Flow Method (Discount Rate of 12.25%) Optimum Equity Flows $ Market Approach Price/Earnings Valuation at Estimated Price/Earnings Ratio LTM Core Net Income as of September 30, 2015 of $10.3 MM x P/E of 14.50x $ Price/Tangible Book Valuation at Estimated Price/Tangible Book Ratio: Tangible Book Value of $110.8 MM x Price/Book Multiple of 1.30x $ 8.0% Tang. Equity of $97.8 MM x Multiple of 1.45x + Excess Equity of $13.1 MM $ FFMH Market Capitalization (Grey Market) $ Note: Not considered in Average Market Value Average Market Value $ Net Asset Value Approach Book Value $ Off Balance Sheet Assets $ Net Asset Value $ Page 38 Company GoingConcern FairValue: PerShareValueRange September 30, 2015 Value Weight Income Approach $ 40 % $ Market Approach $ 40 % $ Net Asset Value Approach $ 20 % $ Estimated Fair Value $ Estimated Fair Value Range $ - $ Resulting Resulting Market Value Value Median Multiples @ Multiples @ COMPARATIVE MULTIPLES Multiples $ $ Common Book x x x Tangible Common Book x x x 8.00% Tangible Book x x x LTM Core Net Income as of September 30, 2015 x x x Year 1 Projected Net Income NA x x Total Assets % % % Total Deposits % % % PER SHARE CALCULATIONS AND ADJUSTMENTS Estimated Fair Value $ $ Shares Outstanding PRO RATA FAIR VALUE $ $ ROUNDED TO: $ $ Page 39 Sheshunoff &Co Page 40 Sheshunoff TeamInformation Page 41 Sheshunoff TeamInformation Page 42 Sheshunoff TeamInformation Page 43 Sheshunoff Valuation Services Our experts complete over 100 bank stock appraisals annually for public and private financial institutions in size from 20 million to $9.6 billion. Page 44 Sheshunoff Client Relationships The Consistent Leader in Community Bank Valuations and M&A
